On Rehearing.
In the above numbered and entitled cause counsel for the Tensas Delta Land Company, Limited, and counsel for the Friedlaender-Oliven Company, having suggested to the court that the plaintiff appellee and defendants appellants have compromised their differences, and that they desire that this court • pronounce a judgment in accordance with their agreement on file in this court, dated the 15th day of April, 1913:
Therefore, proceeding to render a judgment in accordance with the wishes of counsel for the respective litigants in this cause,
It is ordered and adjudged that the Friedlaender-Oliven Company be decreed to be the owner of the land acquired from August Nordgren, per act of sale passed before Felix C. Keyland, notary public, on the 16th day of January, 1907, and recorded in Notarial Book “F,” folio 501, of the Parish of West Carroll, a certified copy of which is found in the transcript, at pages 353 and 354, and covering the N. E. % of S. E. %, section 15, township 22 north, range 10 east, in the district of lands north of Red river, and con*1046taining 40 acres, more or less, with the timber thereon.
It is further ordered, adjudged, and decreed that the judgment in favor of the Ten■sas Delta Land Company, Limited, decreeing the Tensas Delta Land Company, Limited, owner of said property, and awarding damages against the Friedlaender-Oliven Company, Henry Fleming, and Max Fleischer in solido, in the sum of $366, as the value of the timber cut on said lands; with 5 per cent, per annum interest from date of judgment until paid, and all costs in the main suit of the Tensas Delta Land Company, Limited, be annulled and set aside.
It is still further ordered, adjudged, and decreed that as damages allowed defendants for the dissolution of the writs sued out in this case, and all costs to be paid by the Tensas Delta Land Company, Limited, and in full and complete satisfaction of all claims for damages and costs against said Tensas Delta Land Company, Limited, there be judgment in favor of the defendants, in the sum of $150.